DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/22.

Specification
The disclosure is objected to because of the following informalities: In paragraph [00128] reference is made to Fig 4 but the drawings show Figs 4A and 4B. In paragraph [00110] reference is made to Fig 16 but the drawings show Figs 16A and 16B.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wireless communication system” in claims 1 and 11 with specification support in published paragraph [0085].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 7, it appears ‘the’ should be placed before ‘movement’ as the term is previously introduced.
In claim 4, line 4, it appears ‘a patient’ should be ‘the patient’ as the term is previously used.
In claim 5, lines 6 and 7, it appears ‘provided’ should be placed before ‘image’ to clarify which image is being referred to.
In claim 6, lines 6 and 7, it appears ‘provided’ should be placed before ‘image’ to clarify which image is being referred to.
In claim 8, line 4, ‘the’ should be placed before ‘objects’ and in line 5, ‘an’ should be ‘the’ as the terms are previously used. In line 7, it appears ‘objects to avoid within the image’ should be ‘the objects to be avoided within the provided image’. In line 8 it appears ‘image’ should be ‘provided image’.
In claim 9, line 5, ‘the’ should be added before ‘force’ as the term is previously used.
In claim 10, line 7, it appears ‘manually segmented a’ should be ‘a manually segmented’.
In claims 11-14, instances of ‘the robot arm’ lack antecedence.
In claim 13, line 7, it appears ‘the’ should be added before ‘movement’ as the term is previously used.
In claim 14, line 3, ‘a patient’ should be ‘the patient’.
In claim 15, lines 6 and 7, it appears ‘provided’ should be placed before ‘image’ to clarify which image is being referred to.
In claim 16, line 5, ‘the’ should be added before ‘force’ as the term is previously used.
In claim 17, line 6, it appears ‘manually segmented a’ should be ‘a manually segmented’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hennersperger et al (“Towards MRI-Based Autonomous Robotic US Acquisitions: A First Feasibility Study”) in view of Conti et al (“Interface Design and Control Strategies for a Robot Assisted Ultrasonic Examination System”).
Re claims 1, 11: Hennersperger discloses a system and method for remote trauma assessment, the system comprising:
a robot arm (Figure 1; see robot arm);
an ultrasound probe coupled to the robot arm (Figure 1; see the US probe);
a depth sensor (pg 5; see the Kinect 3D camera); and
a processor (pg 5; see the Ultrasonix machine) that is programmed to perform the method steps of:
cause the depth sensor to acquire depth data indicative of a three dimensional shape of at least a portion of a patient (pg 4-5; see the RGB-D 3D scanner that acquires “depth data”);
generate a 3D model of the patient based on the depth data (Fig 6; see the 3D modeling);
automatically identify, without user input, a plurality of scan positions using the 3D model (pgs 5-7; see “B.” and “D.” and the trajectory planning with patient-to-world coodinates for the autonomous scanning);
cause the robot arm to move the ultrasound probe to a first scan position of the plurality of scan positions (pg 7; step “D.” wherein the robotic control trajectory is executed by the robotic arm);
cause the robot arm to move the ultrasound probe from the first scan position to a second position (pg 8; see the planning of the acquisition path that includes probe positioning from a first position/trajectory to a “next” second postion/trajectory); and
cause the ultrasound probe to acquire ultrasound signals at the second position (pg 8; see the US acquisition).
Hennersperger disclose all features including that “tele-operated” ultrasound systems are being developed, but does not disclose receiving, from a remote computing device via a wireless communication system, movement information indicative of input to the remote computing device provided via a remotely operated haptic device; moving the robot arm based on the movement information; and transmitting ultrasound data based on the acquired ultrasound signals to the remote computing device. However, Hennersperger teaches receiving, from a remote computing device via a wireless communication system, movement information indicative of input to the remote computing device provided via a remotely operated haptic device; moving the robot arm based on the movement information; and transmitting ultrasound data based on the acquired ultrasound signals to the remote computing device (pgs 3-5; see “System Overview” with the robotic arm carrying an ultrasound probe that communicates with a remote computing device via KUKA’s fast research interface (i.e. a wireless interface) to transmit haptic control signals and movement information along with US data). It would have been obvious to the skilled artisan to modify Hennersperger, to utilize remote haptic control as taught by Conti, in order to improve US procedure accuracy and permit remote operability. 
Re claims 2, 12: Hennersperger discloses a force sensor coupled to the robot arm, the force sensor configured to sense a force applied to the ultrasound probe and in communication with the processor (pgs 6, 7; see the force sensors and the force control).
Re claims 3, 13: Hennersperger discloses the processor is further programmed to: inhibit remote control of the robot arm while the force applied to the ultrasound probe is below a threshold (pg 8, 1st full paragraph; see the excessive force > 25 N that inhibits the robotic control);
determine that the force applied to the ultrasound probe at the first position exceeds the threshold based on a force value received from the force sensor (pg 8, 1st full paragraph; see the excessive force > 25 N which parameterizes the force); and
in response to determining that the force applied to the ultrasound probe at the first position exceeds the threshold, accept movement information (pg 8; 1st full paragraph; see the compliant force).
Hennersperger disclose all features except accepting information from a remote computing device. However, Conti teaches of receiving data from a remote computing device (pgs 3-5; see “System Overview” with the robotic arm carrying an ultrasound probe that communicates with a remote computing device via KUKA’s fast research interface (i.e. a wireless interface) to transmit haptic control signals and movement information along with US data). It would have been obvious to the skilled artisan to modify Hennersperger, to utilize remote haptic control as taught by Conti, in order to improve US procedure accuracy and permit remote operability. 
Re claims 4, 14: Hennersperger discloses a depth camera comprising the depth sensor, wherein the 3D model is a 3D point cloud (pg 5 and Fig 5; see the Kinect depth camera and see the point cloud), and wherein the processor 1s further programmed to:
cause the robot arm to move the depth camera to a plurality of positions around a patient (Fig 6; see the robot arm moving to various positions);
cause the depth camera to acquire the depth data and corresponding image data at each of the plurality of positions (pg 5; see the Kinect camera acquiring depth data);
generate the 3D point cloud based on the depth data and the image data (Figs 5, 6; see the point cloud from the depth camera and image data);
determine a location of the patient's umbilicus using image data depicting the patient (Fig 6; seethe phantom depicting a patient’s umbilicus using the image data);
determine at least one dimension of the patient using the 3D point cloud (Fig 6; see at least the size and shape of the patient features);
identify the plurality of scan positions based on the location of the patient's umbilicus, the at least one dimension, and a labeled atlas (pg 10; see the ultrasound scans planned in the abdominal region that includes the umbilicus and are based on the patient anatomy/dimensions and the patient map/atlas).
Re claims 9, 16: Hennersperger discloses processor is further programmed to:
receive a force value from the force sensor indicative of the force applied to the ultrasound probe (pg 8; see the parameterized force value). Hennersperger discloses all features except to transmit force information indicative of the force value to the remote computing device such that the remote computing device displays information indicative of force being applied by the ultrasound probe. However, However, Conti teaches of receiving data from a remote computing device (pgs 3-5; see “System Overview” with the robotic arm carrying an ultrasound probe that communicates with a remote computing device via KUKA’s fast research interface (i.e. a wireless interface) to transmit force/haptic control signals and movement information along with US data). It would have been obvious to the skilled artisan to modify Hennersperger, to utilize remote haptic control as taught by Conti, in order to improve US procedure accuracy and permit remote operability.

Claims 5, 6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hennersperger/Conti, as applied to claims 4 and 14, in view of Fan et al (US Pub 2020/0034645).

Re claims 5, 6, 8, 15: Hennersperger/Conti disclose all features including determining a position of the umbilicus or any wound (see Hennersperger Fig 6 with the phantom depicting a patient’s umbilicus using the image data, wherein a wound would also be depticted) and including information regarding collision detection which are objects to be avoided (see Hennersperger pg 10), but do not disclose:
provide an image of the patient to a trained machine learning model, wherein the trained machine learning model is a Faster R-CNN that was trained to identify a region of an image corresponding to an umbilicus or wound using labeled training images depicting umbilici; receive, from the trained machine learning model, an output indicating a location of the patient's umbilicus or wound within the image; and map the location of the patient's umbilicus or wound within the image to a location on the 3D model. Further, there is no disclosure that an image of the patient is provided to a trained machine learning model, wherein the trained machine learning model was trained to identify regions of an image corresponding to objects to be avoided during an ultrasound procedure using labeled training images depicting objects to be avoided during an ultrasound procedure; receive, from the trained machine learning model, an output indicating one or more locations corresponding to objects to avoid within the image; map the one or more locations within the image to a location on the 3D model; and cause the robot arm to avoid moving the ultrasound probe within a threshold distance of the one or more locations. 
However, Fan teaches of a computer implemented image processing technique for use in robotics wherein faster CNN’s are trained machine learning models that identify regions of interest [0002; see the region based faster CNNs]. It would have been obvious to the skilled artisan to use faster CNNs as taught by Fan to identify the umbilicus or wound and output/map its location, in order to improve the robotic procedure and facilitate desired imaging locations. Further, it would have been obvious to the skilled artisan to use the neural network to identify objects to be avoided and then use these locations to provide output location data for robotic control, in order to improve a procedure such that only data of desired objects is acquired.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hennersperger/Conti as applied to claim 4, in view of Kong et al (US Pub 2017/0128030).
Re claim 7: Hennersperger/Conti/Fan disclose all features including determining a force exerted on the ultrasound probe (see Hennersperger pg 8 the parameterized force) and that force information is transmitted to a remote computing device as haptic feedback (see Conti pg 3 with the master controller and haptic device), but do not disclose an artificial potential field emerging from the location of the wound and having a field strength that decreases with distance from the wound; determine, based on a position of the ultrasound probe, a force exerted on the ultrasound probe by the artificial potential field; transmit force information indicative of the force exerted by on the ultrasound probe by the artificial potential field to the remote computing device thereby causing the force exerted on the ultrasound probe by the artificial potential field to be provided as haptic feedback by the haptic device. However, Kong teaches of a system and method for calculating an artificial potential field for path planning as an object moves towards a target position [0187; see the APF method]. It would have been obvious to the skilled artisan to generate the APF and use it to determine wound distance field strength to correspond to haptic feedback, as such would facilitate the feedback by allowing a user have distance information relative to a target, thereby making a procedure more precise.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hennersperger/Conti as applied to claim 1, in view of Zhang et al (US Pub 2019/0102878).
Re claim 10: Hennersperger/Conti disclose all features including receiving an image of the patient from the camera (pg 5 of Hennersperger; see Kinect camera), but does not disclose: format the image of the patient for input to an automated skin segmentation model to generate a formatted image; provide the formatted image to the automated skin segmentation model, wherein the automated skin segmentation model is a U-Net-based model trained using manually segmented a dataset of images that includes a plurality of images that each depict an exposed human abdominal region; receive, from the automated skin segmentation model, a mask indicating which portions of the image correspond to skin; and label at least a portion of the 3D model as corresponding to skin based on the mask. However, Zhang teaches of a method and apparatus for analyzing a medical image format the image of the patient for input to an automated skin segmentation model to generate a formatted image [0045; see the segmentation which s a model to format an image]; provide the formatted image to the automated skin segmentation model, wherein the automated skin segmentation model is a U-Net-based model trained using manually segmented a dataset of images that includes a plurality of images that each depict an exposed human abdominal region [0045; see the U-NET segmentation of images]; receive, from the automated skin segmentation model, a mask indicating which portions of the image correspond to skin; and label at least a portion of the 3D model as corresponding to skin based on the mask [0045; see the Mash-RCNN that indicates various image portions]. It would have been obvious to the skilled artisan to modify Hennersperger/Conti, to provide the segmentation as taught by Zhang, in order to facilitate the robotic procedure and accuracy thereof based on the segmented data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793